Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 	This case is being examined in the Pro Se Examination Unit (Art Unit 3649). Please do not hesitate to contact Examiner Amy Weisberg at 571-270-5500 if you have any questions regarding this correspondence and/or replying.

Claim Drafting Assistance
Examiner wishes to direct applicant's attention to publicly available claim drafting assistance available at https://www.uspto.gov/patents-application-process/inventor-info-chat#step3 (see the February 15, 2018, program titled “Claim Drafting”).

Claim Objections
Claim 5 is objected to because of the following informalities:  “the loop” lacks antecedent basis; it appears to be a mere typographical error for “a loop”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 5 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Applicant’s specification/drawings does not appear to disclose an embodiment where there is not a loop and two separate breast mounds.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 5-14 are rejected under 35 U.S.C. 102a1 as being anticipated by Luedy USP 4,854,915.

Regarding claim 1, Luedy teaches a garment containing one or more pockets which intends to securely house and hold a single length of enhanced and contoured bilateral breast mound prostheses or two separate breast mound prostheses for the mastectomy patient or other consisting of: 
 	a front layer (11) of the garment which rests over the chest area 
 	a middle section (15) of the garment which rests over the chest area and a 
 	a back layer (back of T-shirt- column 2 line 53-54) of the garment which rests over the back of the body, all of which are joined together appropriately to form the garment present invention (column 3 lines 21-44).

Regarding claim 2, Luedy teaches a garment according to claim 1, wherein the garment has no broadband elastic within the garment.  It is noted claimed are interpreted in light of the specification, the specification does not define “broadband elastic” thus based on the specification, the interpretation is that the garment is not “fitted” as one might find with a bra or like but instead “loose” like a t-shirt.  Luedy teaches a T-shirt which is not “fitted” or meant to be undergarments.  Luedy teaches the shirt is made of cotton for example (column 3 lines (55-64).

Regarding claim 3, Luedy teaches a garment according to claim 1, wherein the front layer, the middle section and the back layer may be of any size or design.  Luedy is capable of being different designs, see figures 1-8.  

Regarding claim 5, Luedy teaches a garment according to claim 1, wherein the loop may not be included in the design in order to accommodate various styles of the garment present invention which can hold two separate breast mound prostheses.  Luedy teaches pockets (16) for example to hold prosthesis (column 3 line 45-column 4 line 21).  It is noted the claim recites “may” which does not require this limitation.  

Regarding claim 6, Luedy teaches a garment according to claim 1, wherein the middle section of the garment may be sewn to the front layer of the garment to form a pocket for the breast mound prostheses, see figures 7 and 8 – column 5 lines 14-30.  For this rejection, claim 1 is also taught by figures 7-8.  

Regarding claim 7, Luedy teaches a garment according to claim 1, wherein the middle section of the garment may hang loose within the garment in order to accommodate various designs of the garment present invention (column 3 lines 21-44).  It is noted the claim says “may”.

Regarding claim 8, Luedy teaches a garment according to claim 1, wherein the middle section may have more than one layer in order to accommodate various styles of the garment present invention (column 3 lines 21-44).  It is noted the claim says “may” thus this limitation is not required.  

Regarding claim 9, Luedy teaches a garment according to claim 1, wherein the layers forming the pocket(s) may be sewn to the inside of the front layer of the garment present invention (column 4 line 8-21).

Regarding claim 10, Luedy teaches a garment according to claim 1, wherein the garment may have additional stitching down the center of the middle section in order to accommodate various styles of the garment present invention which can securely hold two separate breast mound prostheses, see figures 7 and 8 – column 5 lines 14-30.  For this rejection, claim 1 is also taught by figures 7-8.

Regarding claim 11, Luedy teaches a garment according to claim 1, wherein the garment is intended to house and securely hold one or more lightweight breast prosthetics of any length, style or design (see column 4 line 1-column 5 line 13).

Regarding claim 12, Luedy teaches a garment according to claim 1, wherein the breast prosthetics may be two separate breast mound prostheses (see column 4 line 1-column 5 line 13) – see figures 1-2.

Regarding claim 13, Luedy teaches a garment according to claim 1, wherein the garment present invention is a garment with more than one elastic-free front pockets for breast prostheses (16) – column 3 line 21-64.

Regarding claim 14, Luedy teaches a garment according to claim 1, wherein the breast prosthetics component of the garment invention are removable and separate from the garment present invention (column 4 lines 22-29).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Luedy USP 4,854,915 as applied to claim 1 above, and further in view of Morency US 2013/0047311.

Regarding claim 4, Luedy teaches a garment according to claim 1, however fails to teach wherein the middle section of the garment has a loop of material that is attached to the said middle section of the garment in order to securely hold a single length of bilateral breast mound prostheses.  In particular, Luedy teaches separate pockets for separate breast prostheses.  
	Morency also teaches a clothing article which has a single bilateral breast mound (340) located above a loop of material (116) see figure 3A.  
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains utilize a single bilateral breast prostheses as taught by Morency instead of two separate prostheses, as these are known equivalents in the art for the purpose of providing bilateral prostheses for mastectomy patients.  


Conclusion:
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The Examiner has cited several references that may be considered to anticipate or make obvious the claimed invention and potential claims based on the written specification. It is strongly recommended that applicant consider these references. 
A glossary of terms used in this action can be found on the USPTO website at:
http://www.uspto.gov/learning-and-resources/glossary#
When responding to this action, please keep the following in mind:
A proper reply requires a specific format for any amendments.  A USPTO Sample Reply to Office actions can be found at: http://www.uspto.gov/sites/default/files/web/offices/pac/dapp/opla/preognotice/formatrevamdtprac.pdf
Prior US Patent References may be accessed using: Patent Public Search | USPTO
Also, please see MPEP 714(II)(C) for additional guidance on making a proper amendment to the claims.  Applicant is urged to follow proper amendment practice to avoid any delays in prosecution.  
Applicant should submit an argument under the heading “Remarks” pointing out disagreements with the examiner’s contentions.  Applicant must also discuss the references applied against the claims, explaining how the claims avoid the references or distinguish from them.
All amendments of the drawings or specification, and all additions thereto must not include new matter beyond the original disclosure. Matter not found in either, involving a departure from or an addition to the original disclosure, cannot be added to the application even if supported by a supplemental oath or declaration, and can be shown or claimed only in a separate application.  
Pay close attention to any time periods for response and fees set forth in this action.  Fees and time periods cannot be waived.
All formal replies to Office Actions must be submitted via mail, fax or EFS web.  Formal replies cannot be submitted via e-mail.  
Label each page of the reply with the application number.
Sign all submissions (on the last page). Please note that a proper s- signature requires Applicant’s name within forward slashes and the signer’s name must be: 
(A) Presented in printed or typed form preferably immediately below or adjacent the S-signature, and 
(B) Reasonably specific enough so that the identity of the signer can be readily recognized.
For example: 
    PNG
    media_image1.png
    80
    108
    media_image1.png
    Greyscale
 or 
    PNG
    media_image2.png
    76
    144
    media_image2.png
    Greyscale



	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Patent Examiner Amy Weisberg whose telephone number is (571)270-5500.  My approximate working schedule is M-F 8:15am-4:15pm.  
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner's supervisor, SPE Darnell Jayne (571) 272-7723.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AMY R WEISBERG/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        8/16/22